Citation Nr: 0826639	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  98-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.  

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1945.  He died on November [redacted], 1997.  The appellant 
is his widow.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board issued a decision in December 2005, which denied 
the appellant's claim for service connection for the cause of 
the veteran's death, as well as denied her claim of 
entitlement to DEA benefits.  She appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  

In July 2007, her representative and VA's Office of General 
Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the December 
2005 Board's decision to deny the appellant's claims and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an Order in July 
2007, granting the joint motion and returned the case to the 
Board.

Unfortunately, further development of the evidence is 
required concerning the appellant's claim of entitlement to 
DIC pursuant to 38 U.S.C.A. § 1318.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997; the death 
certificate lists the immediate cause of death as sepsis due 
to cholecystitis as a consequence of a duodenal ulcer.

2.  At the time of the veteran's death, service connection 
had been established for 
anxiety state and amebiasis, with a combined disability 
evaluation of 60 percent.

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.

4.  The evidence does not demonstrate that the veteran had a 
permanent and total service-connected disability in existence 
at the date of the veteran's death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2007).

2.  The appellant is not eligible for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  38 U.S.C.A. § 3501, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.807, 21.3020, 21. 
3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  A review of the claims file reveals 
that, in light of the Hupp decision, the September 2004 VCAA 
notification letter sent to the appellant is insufficient.

The September 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant informed her of what 
evidence was required to substantiate a claim of entitlement 
to service connection for the cause of the veteran's death.  
This letter also informed her of her and VA's respective 
duties for obtaining evidence.  However, she was not informed 
of the disabilities for which service connection had been 
established during the veteran's lifetime, nor provided an 
explanation of the evidence and information required to 
substantiate her DIC claim based on a condition not yet 
service-connected, to include a back disability, namely 
osteoporosis.  Additionally, she was not provided the 
information and evidence necessary to establish a claim for 
Chapter 35 benefits.

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), 
it was held that any VCAA notice error is presumed 
prejudicial and that it is VA's burden to rebut the 
presumption.  In Sanders, the Federal circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Board finds that the errors outlined above did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant and her representative, including in April 2004 
and January 2005, reflect actual knowledge on the part of the 
claimant of what was needed to substantiate the claim for 
service connection for the cause of the veteran's death.  
Further, a statement of the case, and supplemental statements 
of the case issued to the appellant and her then 
representative, set forth the disabilities for which service 
connection had been established, what was necessary to 
establish service connection for the cause of the veteran's 
death on the basis of osteoporosis, including involving the 
back, for which service connection had not been established, 
as well as the legal criteria for establishing entitlement to 
Chapter 35 benefits.  Hence, the Board finds that any defect 
was cured by actual knowledge on the part of the claimant of 
what was needed to substantiate each claim.  Further, as the 
facts are not in dispute as to entitlement to Chapter 35 
benefits, and such entitlement is denied below as a matter of 
law, further development with regard to VA's duty to notify 
under VCAA would serve no useful purpose.  Sabonis v. Brown, 
6 Vet.App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  

The VCAA notice letter also failed to discuss the law 
pertaining to the assignment of an effective date in 
compliance with Dingess/Hartman.  The Board finds that this 
omission was not prejudicial because the preponderance of the 
evidence is against the claims adjudicated on the merits 
herein, and no effective date will be assigned.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the claimant has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the claimant).  .  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in June 1998 was decided prior to the issuance of an initial, 
appropriate VCAA notice.  As such, the timing of the relevant 
VCAA notice is presumed to be prejudicial. 

Nevertheless, the appellant's claims were readjudicated after 
the issuance of the untimely VCAA notice.  Moreover, the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
and VA post-service treatment, as well as several medical 
opinions.  Additionally, the claims file contains the 
appellant's own statements in support of her claims, 
including a transcript of her testimony before a Decision 
Review Officer of the RO.  The Board has carefully reviewed 
such statements and concludes that she has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who was permanently and totally disabled due to 
a service-connected disability at the time of the veteran's 
death, who died in service, or who died of a service-
connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  

Analysis

Service Connection for the Cause of the Veteran's Death

The appellant-widow contends the veteran's death due to 
sepsis, due to cholecystitis, as a consequence of duodenal 
ulcers was contributed to by the veteran's service-connected 
amebiasis.  In the alternative, the appellant widow contends 
that the veteran's service-connected anxiety disorder 
contributed to the veteran's duodenal ulcer.  She also 
contends that the veteran's nonservice-connected osteoporosis 
was caused by the veteran's amebiasis, and that the veteran's 
use of nonsteroidal anti-inflammatory pain medications 
(NSAIDS) caused the veteran's duodenal ulcer, which 
contributed to his death.

As indicated above, according to his death certificate, the 
veteran died in November 1997 due to sepsis, due to 
cholecystitis, as a consequence of a duodenal ulcer.  At the 
time of his death, the veteran was service-connected for 
anxiety state and amebiasis.  

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  

The veteran's service medical records indicate that the 
veteran was not treated for cholecystitis, a duodenal ulcer, 
or sepsis during his military service, nor did he have any 
related complaints during his military service.  The Board 
concedes that the veteran was treated for amoebic dysentery 
during service, for which he was service-connected, and that 
he experienced subsequent periods of bloody diarrhea, but 
points out that this resolved with treatment.  Likewise, the 
veteran's separation examination report showed that clinical 
evaluation of the veteran's abdomen and endocrine system was 
normal, that a psychiatric examination was normal, and that 
he had no musculoskeletal defect.  See 38 U.S.C.A. §§ 1110, 
1310; 38 C.F.R. §§ 3.303, 3.312.  

Furthermore, the medical evidence of record indicates that 
the veteran's duodenal ulcer and cholecystitis first 
manifested many years after his service in the military 
ended.  Similarly,  the Board points out that the veteran's 
osteoporosis was not diagnosed until 1956.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology after service).  

Additionally, there is no persuasive medical nexus evidence 
of record indicating that the veteran's sepsis due to 
cholecystitis, as a result of a duodenal ulcer, that caused 
the veteran's death was in any way related to his service in 
the military.  The appellant has not submitted any such 
evidence demonstrating that the veteran's sepsis, 
cholecystitis, or duodenal ulcer were related to his military 
service, including his service-connected disabilities or any 
incident of the veteran's service.  The Board acknowledges 
the October 1998 letter from M. F. R., D. O. expressing the 
opinion that the veteran's amebiasis and dysentery that 
existed in service "should have been added to the death 
certificate."  However, as observed by the VA examiner in 
August 2003, Dr. R offered no explanation or evidence in 
support of his opinion.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

Moreover, while the Board acknowledges that the appellant 
feels that the veteran's nonservice-connected osteoporosis 
was related to his service and thus, his death, the Board 
points out that the veteran sought service connection for his 
osteoporosis for many years and that service connection was 
disallowed on the basis that it was unrelated to his service-
connected anxiety and amebiasis.  Regardless, however, the 
appellant has not submitted any competent medical evidence 
linking the veteran's osteoporosis to the cause of the 
veteran's death (sepsis due cholecystitis as a consequence of 
duodenal ulcers), let alone his military service.   In this 
regard, the Board points out that the appellant has not 
provided any competent medical evidence demonstrating that 
the veteran's osteoporosis was caused by the veteran's 
amebiasis, that the veteran's use of NSAIDS was for treatment 
of his osteoporosis, or that the use of NSAIDS caused the 
veteran's duodenal ulcer.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A [claimant] seeking disability 
benefits must establish the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

Similarly, the physician who prepared and signed the 
veteran's death certificate did not conclude that his 
military service was a direct cause or contributing condition 
in the development of his sepsis due to cholecystitis as a 
result of a duodenal ulcer, much less a substantial or 
material factor in this unfortunate occurrence.  Indeed, an 
August 2003 VA opinion explicitly rejects the possibility 
that there was any relationship between the veteran's 
service-connected amebiasis and his death.   This VA examiner 
found that there was no relationship between the veteran's 
service-connected amebiasis and his death, and he did not 
attribute the veteran's ulcers or cholecystitis to his 
service-connected gastrointestinal disability.  In 
particular, he observed that there was no scientific 
literature to suggest that amebiasis or any potential 
sequelae cause or contribute to the development of 
gastroduodenal ulcer disease and further noted that, as a 
person of advanced age chronically taking one or even more 
NSAIDS, the veteran was at high risk for severe ulcer 
complications including bleeding and perforation.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

The VA examiner also commented that patients could suffer 
from a post-dysentery syndrome of chronic intermittent 
diarrhea for months to years following resolution of amebic 
infection, but that such occurrences were very rare and that 
it was unclear whether the veteran had such diagnosis.  The 
VA examiner acknowledged that the evidence suggested post-
dysentery syndrome in the 1950s, but, from a review of the 
record, it appeared that it had resolved by the 1960s, and 
pointed out that the change to the veteran's bowel habit was 
more likely due to dietary intolerance and/or damage 
resulting from prostate cancer radiation therapy.  His 
chronic intermittent diarrhea might even have been a symptom 
of chronic cholecystitis.  The August 2003 VA opinion was 
rendered following a review of the claims file.  Moreover, 
the VA examiner provided a clear rationale for his 
conclusions.  For these reasons, the opinion is found to be 
highly probative.  Although the Board may not ignore medical 
opinion evidence, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  

The Board also acknowledges that the claims file contains lay 
statements from fellow servicemen attesting to the veteran's 
in-service problems with diarrhea.  However, these cannot 
serve as a basis for a grant of the benefit sought on appeal.  
While those individuals are competent to report their 
recollections as to the veteran's in-service gastrointestinal 
complaints and symptoms, they lack the knowledge or expertise 
to comment on the etiology of the veteran's subsequent post-
service gastrointestinal problems and the relationship 
between such symptoms and the veteran's death.  As such, 
those lay opinions do not constitute competent medical 
evidence and lack probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

Furthermore, the claims folder further includes several 
written statements from the appellant, as well as a 
transcript of her testimony provided at a personal hearing in 
February 1999.  In a statement dated in November 1992, and 
re-submitted with additional commentary in April 2004 and 
January 2005, the appellant noted that the veteran had 
suffered from chronic diarrhea during service.  This fact was 
also noted at the February 1999 hearing.  (Transcript "T," 
at 4.)  At that hearing, she explained that his 
gastrointestinal symptomatology was essentially constant 
since his return from service.  (T. at 4-5.)   As discussed 
above, the appellant is competent to report her recollections 
as to the veteran's gastrointestinal complaints in service, 
as well as the symptoms that she observed following his 
active service.  However, for the reasons stated previously, 
such submissions are not probative as to the question of 
etiology.  While the Board does not doubt the sincerity of 
the appellant's beliefs that the veteran's death was somehow 
attributable to his service in the military, there is simply 
no persuasive medical evidence of record supporting this 
allegation.  And as a layperson, she simply does not have the 
necessary medical training and/or expertise to make this 
determination, herself.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). Because of this, her allegations, alone, 
have no probative value without medical evidence 
substantiating them.

In conclusion, the competent evidence of record fails to 
establish service connection for the cause of the veteran's 
death on a direct or secondary basis.  Moreover, the 
competent evidence fails to establish that the veteran's 
service-connected disabilities were either the principal or a 
contributory cause of death.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

As stated earlier, the appellant also claims entitlement to 
Chapter 35 benefits.

In this case, service connection has not been established for 
the cause of the veteran's death, nor was the veteran 
permanently and totally disabled due to his service-connected 
disabilities at his death.   Therefore, the appellant lacks 
basic eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
The appellant's claim is thus without legal merit and must be 
denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.


REMAND

In the July 2007 Joint Motion for Remand, as granted by the 
Court's July 2007 Order, the parties found that the Board 
failed to discuss 38 U.S.C.A. § 1318  and 38 C.F.R. § 3.22, 
with regard to a potential claim by the appellant for VA 
dependency and indemnity compensation benefits (DIC) pursuant 
to 38 U.S.C.A. § 1318.  The Board acknowledges that such a 
claim was not discussed in the December 2005 Board decision, 
as such a claim had not been raised before the RO or 
adjudicated by the RO in the rating decision on appeal.  
While such a claim is ordinarily referred to the RO for 
development and adjudication, the Board acknowledges that the 
Joint Motion, as ordered by the Court, ordered the Board to 
consider the claim.  However, the Board cannot consider such 
a claim in the first instance, and thus, must remand the 
claim to the RO.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 19.4 
(the Board has appellate jurisdiction only).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22. 

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  Likewise, on 
April 5, 2002, VA amended 38C.F.R. § 20.1106 to provide that 
there would be no hypothetical determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309, 16,317 (Apr. 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit acknowledged VA's 
determination that the "entitled to receive" language under 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way as provided in 38 C.F.R. § 3.22.  
The Federal Circuit held that VA's determination in this 
regard was proper and based on adequate rationale. Id.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims. Id. at 1379-1380.

Most recently, however, the United States Court of Appeals 
for Veterans Claims (Court) held that the January 2000 
amendments (65 Fed. Reg. 3,388), effectively barring the 
"hypothetical" entitlement theory with respect to DIC claims 
made pursuant to 38 U.S.C.A. § 1318, are not applicable to 
claims filed prior to January 21, 2000.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  However, as the 
appellant filed her claim for DIC benefits prior to January 
21, 2000, entitlement on a hypothetical basis must be 
considered.  

Similarly, the appellant has not received adequate VCAA 
notice with regard to her claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 under the theory of hypothetical 
entitlement, and such a defect is presumed to be prejudicial, 
as actual knowledge by the appellant of the information and 
evidence necessary to substantiate the claim has not been 
demonstrated.  In particular, the Board points out that 
although the September 2004 VCAA letter to the appellant 
informed her of what the evidence must show in order to 
establish entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318, it did not specifically inform her of any 
information and evidence not of record that was necessary to 
substantiate a claim for benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 under the hypothetical entitlement 
theory.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) 
(VA's duty to assist in such claims included providing 
specific notice to the claimant of any information and 
evidence not of record that is necessary to substantiate a 
claim for benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 under the hypothetical entitlement theory).  

In view of the foregoing, the Board finds that the claim must 
be remanded for compliance with the VCAA and recent case law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the appellant a 
corrective VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent. 

Specifically, the appellant and her 
representative should be informed as to 
the information and evidence necessary to 
substantiate her claim for DIC benefits 
under 38 U.S.C.A. § 1318, including based 
on a theory of hypothetical entitlement.  
She should also be informed of which 
evidence, if any, she is expected to 
obtain and submit, and which evidence 
will be obtained by VA.  Additionally, 
the appellant should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that an effective date 
will be assigned if the benefit is 
granted. 

2.  After allowing the appellant and her 
representative an appropriate time to 
respond to the above notice, the AMC 
should review the evidence and adjudicate 
the issue of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318, to include the 
hypothetical theory of entitlement.  If 
the issue is denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


